Name: Commission Regulation (EEC) No 1014/87 of 8 April 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  agricultural activity;  marketing
 Date Published: nan

 9 . 4. 87 Official Journal of the European Communities No L 95/ 11 COMMISSION REGULATION (EEC) No 1014/87 of 8 April 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Whereas Article 6 ( 1 ) (b) of Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 455/87 (4), fixes the minimum fat content of concentrated butter at 99,8 % ; whereas such a high level is not justi ­ fied for all the manufacturing processes for compound feedingstuffs ; whereas a lower minimum level should therefore be provided for and, accordingly, the yield from the processing of butter into concentrated butter referred to in the same provision should also be altered ; Article 1 Regulation (EEC) No 2409/86 is hereby amended as follows : 1 . Article 6 ( 1 ) (b) is replaced by the following : '(b) or, to the exclusion of any other treatment or addi ­ tion and without prejudice to paragraph 2, into concentrated butter with a fat content of not less than 99 % and must yield at least 100 kg of concentrated butter per :  122,5 kg of butter where the butter used has a fat content of 82 % or more,  125,5 kg of butter where the butter used has a fat content of less than 82 %, in the case of concentrated butter with a minimum butterfat content of 99,8 % . In the case of concentrated butter with a minimum butterfat content of less than 99,8 % , the aforesaid quantities shall be reduced propor ­ tionately by 0,123 kg and 0,126 kg respectively per 0,1 % difference between the minimum butterfat content of the concentrated butter produced and the aforesaid figure of 99,8 % '. 2. The following subparagraph is added to Article 9 (3) : 'In the case of bulk transport, the tanker or container shall bear the abovementioned words in characters at least 5 cm high.' 3 . In Article 15a ( 1 ) (a), '8 % ' is replaced by ' 12%'. Whereas Article 9 (3) of Regulation (EEC) No 2409/86 lays down the requirements for the labelling of packages of premixtures ; whereas these provisions should be amended in the case of bulk transport ; Whereas Article 15a of Regulation (EEC) No 2409/86 lays down, amongst the conditions on the denaturing of butter, maximum proportions for the incorporation of such butter to attain a minimum free fatty acid content which ensures that denaturing is irreversible ; whereas, whilst still maintaining the abovementioned minimum content, it seems appropriate, in order to make this disposal measure more effective, to increase the propor ­ tion with respect to the butter to be denatured ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to quantities of butter allocated or sold under the invitation to tender for which the period for submission of tenders ends on 14 April 1987. (') OJ No L 169, 18 . 7 . 1968 , p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 5 . (3) OJ No L 208, 31 . 7. 1986, p. 29 . 4) OJ No L 46, 14 . 2. 1987, p. 11 . No L 95/ 12 Official Journal of the European Communities 9 . 4. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1987. For the Commission Frans ANDRIESSEN Vice-President